UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 31, 2011 RECOVERY ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 333-152571 74-3231613 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 1515 Wynkoop Street, Suite 200 Denver, CO (Address of Principal Executive Offices) (Zip Code) 888) 887-4449 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. We agreed to waive the call provision contained in Section 1(f) of approxomately 4,605,334 warrants that remain outstanding in connection with the warrant exercise described in Item 3.02. Item 3.02Unregistered Issuance of Securities. On April 5, 2011, we issued 1,151,331 shares of common stock upon the exercise of outstanding warrants to purchase common stock.We received gross proceeds of $1,790,001 from the exercise. Issuance of the shares described above was not registered under the Securities Act of 1933.The issuance of these shares was exempt from registration, pursuant to Section 4(2) of the Securities Act of 1933 and Regulation D and Rule 506 promulgated thereunder.These securities qualified for exemption since the issuance securities by us did not involve a public offering and the purchasers are all accredited investors as defined in Regulation D. The offering was not a “public offering” as defined in Section 4(2) due to the insubstantial number of persons involved in the sale, size of the offering, manner of the offering and number of securities offered. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Identification of Exhibits Letter dated March 29, 2011 regarding warrant exercise addressed to T.R. Winston & Company, LLC 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RECOVERY ENERGY, INC. Date:April 6, 2011 By: /s/ Jeffrey A. Beunier Jeffrey A. Beunier Chief Financial Officer 3
